Citation Nr: 0107482	
Decision Date: 03/13/01    Archive Date: 03/16/01

DOCKET NO.  98-12 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for a back 
disability.

2.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for bilateral 
paresthesias/neuropathies of the lower extremities.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran had active service from January 1952 to May 1954.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision in 
which the RO determined that new and material evidence had 
not been submitted to reopen claims for service connection 
for a back disability and for bilateral 
paresthesias/neuropathies of the lower extremities.  The 
veteran perfected an appealed as to both issues.  

In December 1999, the Board issued a decision denied the 
claims being considered in this appeal.  Shortly thereafter, 
VA received evidence and argument from the veteran and his 
representative, and the Board subsequently vacated the 
December 1999 Board decision to ensure that the veteran is 
afforded due process.  The preliminary determinations set 
forth below are based on review of all the evidence of record 
and are made as though the initial decision had never been 
made.


REMAND

The record shows that in an October 1982 rating decision, the 
RO denied entitlement to service connection for a back 
disability to include symptoms of paresthesia of the legs.  
In November 1982, the veteran was notified of this decision 
and of his procedural and appellate rights.  However, a 
notice of disagreement was not received within the subsequent 
one-year period.  The RO's October 1982 decision denying 
service connection for a back disability to include symptoms 
of paresthesia of the legs is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000).

When a claim has been disallowed by the RO, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156 (2000).  

New and material evidence is evidence that has not been 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and, which, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2000); Hodge v. West, 155 F. 3d 1356 
(Fed. Cir. 1998).  The new and material evidence must be 
presented since the time that the claim was finally 
disallowed on any basis.  See Evans v. Brown, 9 Vet. 
App. 273, 282-284 (1996).

In February 1997, the veteran sought to reopen his claim for 
service connection for a back disability to include symptoms 
of paresthesia of the legs.  In August 1997, the RO 
considered the veteran's petition, but determined that new 
and material evidence had not been submitted to reopen the 
claims for service connection for a back disability or for 
bilateral paresthesias/neuropathies of the lower extremities.  
The RO considered the veteran's petition to reopen the 
previously denied claims under the standard articulated in 
Colvin v. Derwinski, 1 Vet. App. 171 (1991), which, in 
addition to the definition of "new and material" evidence 
set forth above, added the requirement that to be material, 
there must be a reasonable possibility of change in outcome 
of the prior denial.  However, in Hodge, the United States 
Court of Appeals for the Federal Circuit held that there was 
no such legal requirement, finding that the test created by 
the Court in Colvin was more restrictive than required by 
38 C.F.R. § 3.156(a).  

Thus, the definition of materiality as outlined in the 
pertinent regulation-that the evidence be so significant 
that it must be considered in order to fairly decide the 
merits of the claim to reopen the claim-must be applied.  
The Board finds that, to avoid any prejudice to the veteran, 
and in view of the additional reasons for remand, noted 
below, the RO should apply the correct legal standard in the 
first instance.  See Bernard v. Brown, 8 Vet. App. 384, 394 
(1995).   

The Board also notes that, in November 2000, during the 
pendency of this appeal,  Congress amended 38 U.S.C. § 5107 
(and amended or added other relevant provisions) to eliminate 
the well-grounded claim requirement, and to expand VA's duty 
assist a claimant in developing all evidence pertinent to a 
claim for benefits.  Such duty includes requesting 
information as described in 38 U.S.C.A. § 5106, as well 
providing notice to the appellant when efforts to obtain 
potentially relevant evidence is unsuccessful.  A claim may 
be decided without providing such assistance only when no 
reasonable possibility exists that such assistance will aid 
in the establishment of entitlement, or the record includes 
medical evidence sufficient to adjudicate the claim.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107).

In view of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  Id.  

Specifically, the veteran has been treated at the Hampton VA 
Medical Center for his back/leg problems.  It is unclear if 
all of the medical records from this facility have been 
obtained as the most recent records are dated in 1997.  The 
Board is not reasonably certain that these recent VA records 
do not exist or that efforts to obtain them would be futile.  
Furthermore, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of that claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466- 67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  

In addition, the veteran has indicated that although he has 
been treated continuously over the years since his discharge 
from service for his back/leg problems, some of the treating 
physicians have died and he cannot remember the names of 
others.  A review of the older medical records shows that 
Charles N. Wright, M.D., treated the veteran on many 
occasions in the 1980's; in a December 1983 medical report, 
Dr. Wright indicated that he had referred the veteran to Dr. 
John Dewey, an Orthopedist in Elizabeth City.  No clinical 
records of Dr. Dewey are of record.  The Board notes that 
such medical records, of which VA has notice, must be 
obtained, particularly since they might contain clinical 
findings, diagnostic study results and/or conclusions that 
might be pertinent to the disposition of these claims. 

Under these circumstances, the Board finds that all 
outstanding medical treatment records should be obtained and 
associated with the record.  The RO should also obtain 
outstanding records from any other source(s) or facility(ies) 
identified by the veteran.  The RO should also conduct any 
other development/notification action deemed warranted by the 
Veterans Claims Assistance Act of 2000.

The Board is cognizant that the Veterans Claims Assistance 
Act of 2000 expressly provides that nothing in the act 
"shall be construed to require [VA] to reopen a claim that 
has been disallowed except when new and material evidence is 
presented or secured, as described in section 5108 of this 
title."  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 State. 2096, ___ (to be codified at 
38 U.S.C. § 5103A(f)).  At this point, however, the Board 
emphasizes that the claims for service connection for a back 
disability and for bilateral paresthesias/neuropathies of the 
lower extremities are not being reopened at this time, nor is 
the Board directing the RO to do so.  Rather, the development 
requested herein is more in the nature of preliminary 
development that should be accomplished to fairly adjudicate 
the question of whether new and material has, in fact, been 
presented to reopen the claims for service connection. 

Accordingly, these matters are hereby REMANDED to the RO for 
the following action:

1.  The RO should obtain and associate 
with the claims file all of the veteran's 
outstanding pertinent medical records, to 
specifically include records from the 
Hampton VA Medical Center as well as from 
Dr. John Dewey of Elizabeth City and any 
other source or facility identified by 
the veteran.  If any requested records 
are not available, or the search for any 
such records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran and his representative should be 
duly notified.  The veteran should be 
informed that he may submit additional 
medical records, also, and the RO should 
afford him an opportunity to do so.  

2.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

3.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to all VBA Fast Letters, as well as 
any pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.

4.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should consider whether new and material 
evidence has been submitted to reopen the 
claims for service connection for a back 
disability and for bilateral 
paresthesias/neuropathies of the lower 
extremities in light of all pertinent 
evidence of record and legal authority, 
to specifically include that cited to 
herein.  The claims must be considered in 
light of 38 C.F.R. § 3.156 and Hodge, 
taking into consideration the service 
medical records, post-service medical 
records, and lay evidence of record.  The 
RO must provide adequate reasons and 
bases for its determinations, citing to 
all governing legal authority and 
precedent, and addressing all issues and 
concerns that were noted in the REMAND.

5.  If any benefit sought on appeal 
continues to be denied, he and his 
representative must be furnished an 
appropriate supplemental statement of the 
case (including citation to the correct 
new and material evidence standard), and 
be given an opportunity to submit written 
or other argument in response thereto 
before his claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




